RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    Akers, et al. v. McGinnis, et al.          No. 01-1383
    ELECTRONIC CITATION: 2003 FED App. 0419P (6th Cir.)
                File Name: 03a0419p.06

                                                                 Appeal from the United States District Court
UNITED STATES COURT OF APPEALS                                for the Western District of Michigan at Marquette.
                                                               No. 97-00325—Gordon J. Quist, District Judge.
              FOR THE SIXTH CIRCUIT
                _________________                                          Argued: October 15, 2002

DAWN AKERS; KIM                  X                                  Decided and Filed: December 1, 2003
LARANGER , UNITED                 -
                                  -                       Before: BOGGS, Chief Judge; and SUHRHEINRICH and
AUTOMOBILE , AEROSPACE ,                                                CLAY, Circuit Judges.
                                  -    No. 01-1383
AND AGRICULTURAL
                                  -
IMPLEMENT WORKERS OF               >                                          _________________
                                  ,
AMERICA , LOCAL 6000; AKUA -
MITCHELL -DAVIS,                                                                  COUNSEL
                                  -
          Plaintiffs-Appellants, -                        ARGUED:        Miranda K.S. Massie, SCHEFF &
                                  -                       WASHINGTON, Detroit, Michigan, for Appellants. John L.
            v.                    -                       Thurber, OFFICE OF THE ATTORNEY GENERAL,
                                  -                       CORRECTIONS DIVISION, Lansing, Michigan, for
                                  -                       Appellees. ON BRIEF: Miranda K.S. Massie, SCHEFF &
KENNETH MCGINNIS; ROBERT -
                                                          WASHINGTON, Detroit, Michigan, for Appellants. John L.
STEINMAN; MARSHA                  -                       Thurber, OFFICE OF THE ATTORNEY GENERAL,
FORESMAN; PATRICIA                -                       CORRECTIONS DIVISION, Lansing, Michigan, for
CARUSO ; JOHN MARSHALL;           -                       Appellees. Michael J. Steinberg, AMERICAN CIVIL
EDWARD HAGGERTY ;                 -                       LIBERTIES UNION FUND OF MICHIGAN, Detroit,
                                  -                       Michigan, for Amicus Curiae.
GEORGE MARRA ; WILLIAM            -
OVERTON; RUTH BARE ;              -                         BOGGS, C. J., delivered the opinion of the court, in which
FRANK EISENHAUER; JOSEPH          -                       SUHRHEINRICH, J., joined. CLAY, J. (pp. 23-43),
JERECKOS; JOHN MAKOWSKI;          -                       delivered a separate opinion concurring in part and dissenting
TERRY PITCHER; KIRK               -                       in part.
MCVITTIE; GWEN RODGERS ,          -
                                  -
in their Personal and Official    -
Capacities, Jointly and           -
Severally,                        -
         Defendants-Appellees. N

                            1
No. 01-1383              Akers, et al. v. McGinnis, et al.     3    4    Akers, et al. v. McGinnis, et al.           No. 01-1383

                    _________________                               “subject[ed] an employee to disciplinary action up to and
                                                                    including dismissal[].” A non-exhaustive list of improper
                        OPINION                                     actions included “exchange of letters, money or items, . . .
                    _________________                               cohabitation [except in case of a pre-existing marriage], being
                                                                    at the home of [an offender] for reasons other than an official
   BOGGS, Chief Judge. Plaintiffs, Dawn Akers and Kim               visit without reporting the visit, . . . giving [offender]
Loranger, a current and a former employee of the Michigan           [employee’s] home telephone number, [and] sexual contact of
Department of Corrections (“MDOC”), and their union, the            any nature.” (emphasis in original). Furthermore, the Rule
United Automobile, Aerospace, and Agricultural Implement            required reporting of “[a]ny contact made with [an offender],
Workers of America, Local 6000 (“UAW”), appeal the                  or their family member(s), outside the regular performance of
district court’s summary judgment for the defendants,               an employee’s job.”         In June 1996, Rule 12 was
Kenneth McGinnis, the director of the MDOC, and numerous            repromulgated as Rule 24. In September 1999, during the
other listed MDOC administrators. The plaintiffs had sued on        course of this litigation, Rule 24 was replaced by a
the grounds that an MDOC rule (“Rule”) that barred all              substantially identical Rule 46. Finally, in April 2000, Rule
MDOC employees from any non-work-related contact with               46 was revised to clarify the definitions of family member
prisoners, parolees, probationers (“offenders”), their relatives    and visitor and recognize the power of the MDOC to grant
and visitors, violated their “clearly established rights to         individual employees limited exemptions to the Rule. To
privacy, association, and due process guaranteed by the First,      receive such an exemption allowing contact with offenders’
Third, Fourth, Fifth, Ninth, and Fourteenth Amendment to the        visitors or family members, but not offenders themselves, an
United States Constitution.” Specifically, the plaintiffs           employee would have to submit a misleadingly titled
sought reinstatement after discharge for violating the Rule,        “Offender Contact Exception Request” form and await
expungement from the plaintiffs’ disciplinary records of any        approval from the Director of the MDOC or a designee.
reference to a violation of the Rule, and compensatory and          From the creation of the exception procedure to July 23,
punitive damages. On cross-motions for summary judgment,            2001, 226 such exceptions had been sought and of these 223
the district court held that the Rule was constitutional and that   had been granted.
the defendants enjoyed qualified immunity. Plaintiffs now
appeal the holdings that the Rule was not contrary to the              Plaintiff Loranger, then a Wayne County probation officer,
freedom of association guaranteed by the First and Fourteenth       was contacted by a man she had dated before becoming an
Amendments and that the defendants enjoyed qualified                MDOC employee and who was then serving a life sentence
immunity. We affirm.                                                without parole in a prison outside her jurisdiction. She
                                                                    exchanged several letters with him. When Loranger realized
                               I                                    that she was in violation of the Rule, she approached her
                                                                    supervisor about the matter. Four months later, she was
  At all times relevant to this litigation, the MDOC has had        terminated for her Rule violation. Plaintiff Akers, while a
a Rule barring employees from “Improper Relationships with          bookkeeper at a correctional facility in Chippewa County, had
Prisoners, Parolees or Probationers, Visitors or Families.”         befriended a prisoner clerk. Shortly after the prisoner’s
This Rule, originally known as Rule 12, strictly prohibited         release, Akers gave him a ride in her car to a job interview.
“improper or overly familiar conduct with [offenders] or their      For this violation of the Rule, she also was terminated by the
family members or visitors.” Violations of the Rule                 MDOC. Both women had previously been positively
No. 01-1383             Akers, et al. v. McGinnis, et al.     5    6    Akers, et al. v. McGinnis, et al.            No. 01-1383

evaluated by their supervisors and in neither case is there an     MDOC and qualified immunity to the individual named
allegation that their specific conduct had adversely affected      defendants. Here the plaintiffs appeal this grant of summary
the MDOC’s function. Plaintiff UAW represents about two            judgment and qualified immunity.
thousand clerical and professional employees of the MDOC,
among them Loranger and Akers. UAW does not represent                                            II
any prison guards.
                                                                      The MDOC contends that any challenges to the previous
   In March 1997, the plaintiffs filed a complaint in the United   versions of the Rule were mooted when it adopted its current
States District Court for the Western District of Michigan and     version. However, a “defendant’s voluntary cessation of
the case was assigned to a magistrate judge. During the            allegedly unlawful conduct ordinarily does not suffice to
following months, labor arbitrators set aside the discharges of    moot a case.” Jones v. City of Lakeland, 224 F.3d 518, 529
both Loranger and Akers and instead imposed relatively brief       (6th Cir. 2000) (en banc) (quoting Friends of the Earth v.
suspensions on both women. As the plaintiffs had also sought       Laidlaw Envtl. Servs., 528 U.S. 167, 174 (2000)). “A case
the purging of their disciplinary record of any reference to the   might become moot if subsequent events made it absolutely
Rule violation as well as monetary damages, their                  clear that the allegedly wrongful behavior could not
reinstatement did not moot the action. After her reinstatement     reasonably be expected to recur.” Jones, 224 F.3d at 529
and during the pendency of the case, Loranger repeatedly           (quoting United States v. Concentrated Phosphate Export
sought permission to have contact with Rebecca Contreras, a        Ass’n, 393 U.S. 199, 203 (1968)). “The ‘heavy burden of
long-standing friend whose son had been placed on probation,       persua[ding]’ the court that the challenged conduct cannot
and was repeatedly denied. When Loranger became pregnant           reasonably be expected to start up again lies with the party
and wished Contreras to be her child’s godmother, she sought       asserting mootness.” Jones, 224 F.3d at 529 (quoting
and was granted a preliminary injunction ordering the MDOC         Laidlaw, 528 U.S. at 170). In the present case, as the
to allow Loranger to invite Contreras to her child’s baptism.      promulgation of work rules appears to be solely within the
Loranger also continued to request permission to have contact      discretion of the MDOC, there is no guarantee that MDOC
with Stacey Artley, a young woman to whom Loranger was             will not change back to its older, stricter Rule as soon as this
a “Big Sister” and who then was on probation. Akers, during        action terminates. Moreover, as the plaintiffs could be
the pendency of this action, transferred to a position with the    entitled to money damages and the purging of their
Michigan Department of Natural Resources, mooting her              disciplinary records if the old version of the Rule were found
claims for prospective relief. On cross-motions for summary        to be unconstitutional even if the current version was
judgement, the magistrate judge issued a report and                constitutional, the issue is not moot and it is incumbent on
recommendation, which proposed finding the original Rule to        this court to examine all versions of the Rule. We begin by
be unconstitutional under the First and Fourteenth                 analyzing the original version of the Rule without the
Amendments, expunging Akers’s and Loranger’s disciplinary          exception procedure.
record, and declaring moot the challenge to the current
version of the Rule. However, the district court rejected the        The plaintiff’s claims of constitutional violation are based
report and recommendation and found that there was a live          upon two analytically distinct forms of freedom of
controversy regarding both the current and the old version of      association: freedom of intimate association, protected under
the Rule, but also that all versions of the Rule were              the Substantive Due Process component of the Fourteenth
constitutional, and therefore granted summary judgement to         Amendment, and freedom of expressive association, protected
No. 01-1383             Akers, et al. v. McGinnis, et al.     7    8        Akers, et al. v. McGinnis, et al.                No. 01-1383

under the Freedom of Speech Clause of the First Amendment.            In Pickering v. Board of Education, 391 U.S. 563 (1968),
See Roberts v. United States Jaycees, 468 U.S. 609, 617-18         the Supreme Court denied that government employees “may
(1984). With respect to intimate association, “the Court has       constitutionally be compelled to relinquish the First
concluded that choices to enter into and maintain certain          Amendment rights they would otherwise enjoy as citizens to
intimate human relationships must be secured against undue         comment on matters of public interest in connection with the
intrusion by the State because of the role of such relationships   operation of the [institution] in which they work.” Id. at 568.
in safeguarding the individual freedom that is central to our      But while the Court has long rejected Holmes’s famous
constitutional scheme. In this respect, freedom of association     dictum on the free speech right of government employees,1 it
receives protection as a fundamental element of personal           also concluded “that the State has interests as an employer in
liberty.” Ibid. With respect to expressive association, “the       regulating the speech of its employees that differ significantly
Court has recognized a right to associate for the purpose of       from those it possesses in connection with regulation of the
engaging in those activities protected by the First                speech of the citizenry in general. The problem in any case
Amendment–speech, assembly, petition for the redress of            is to arrive at a balance between the interests of the
grievances, and the exercise of religion. The Constitution         [employee], as a citizen, in commenting upon matters of
guarantees freedom of association of this kind as an               public concern and the interest of the State, as an employer,
indispensable means of preserving other individual liberties.”     in promoting the efficiency of the public services it performs
Id. at 618. As “the nature and degree of constitutional            through its employees.” Ibid.
protection afforded freedom of association may vary
depending on the extent to which one or the other aspect of          In Connick v. Myers, 461 U.S. 138 (1983), the Court further
the constitutionally protected liberty is at stake in a given      amplified on this issue.
case,” it is necessary to examine the Rule as a potential
infringement of both intimate association and expressive               When employee expression cannot be fairly considered
association. Ibid.                                                     as relating to any matter of political, social, or other
                                                                       concern to the community, government officials should
                              A                                        enjoy wide latitude in managing their offices, without
                                                                       intrusive oversight by the judiciary in the name of the
   State employees’ freedom of expressive association claims           First Amendment. Perhaps the government employer’s
are analyzed under the same standard as state employees’               dismissal of the worker may not be fair, but ordinary
freedom of speech claims. See Boals v. Gray, 775 F.2d 686,             dismissals from government service which violate no
692 (6th Cir. 1985). “Because the analytic tools for                   fixed tenure or applicable statute or regulation are not
adjudicating First Amendment retaliation claims under the              subject to judicial review even if the reasons for the
Free Speech Clause have been so extensively developed,                 dismissal are alleged to be mistaken or unreasonable.
courts in this and other circuits have tended to import fully
that reasoning when litigants have characterized their claims
as arising under another First Amendment clause.”
Thaddeus-X v. Blatter, 175 F.3d 378, 390 (6th Cir. 1999) (en
banc). The contours of state employees’ freedom of speech               1
in turn are defined by two leading Supreme Court precedents.            A policeman “may have a constitutional right to talk politics, but he
                                                                   has no constitutional right to be a policeman.” McAuliffe v. City of New
                                                                   Bedford, 29 N.E. 517 , 517 (M ass. 1892) (Holmes, J.).
No. 01-1383             Akers, et al. v. McGinnis, et al.      9   10       Akers, et al. v. McGinnis, et al.                 No. 01-1383

Id. at 146. In general, and outside the area of issues of public     In Pickering and Connick, the Supreme Court created a test
concern, the First Amendment provides no greater protection        containing two levels of scrutiny.2 Restraints on government
against discipline or discharge to government employees than       employee speech, or, as in the present case, government
it does to private employees:                                      employee association, touching on a matter of public concern
                                                                   must meet the Pickering test balancing between the interests
  [W]hen a public employee speaks not as a citizen upon            of the employee and the interests of the state. We have
  matters of public concern, but instead as an employee            characterized this test as a “form of intermediate scrutiny.”
  upon matters only of personal interest, absent the most          Montgomery v. Carr, 101 F.3d 1117, 1129 n.7 (6th Cir.
  unusual circumstances, a federal court is not the                1996). Restraints on government employee speech, or
  appropriate forum in which to review the wisdom of a             government employee association, not touching on a matter
  personnel decision taken by a public agency allegedly in         of public concern, are subject merely to rational basis
  reaction to the employee’s behavior. . . . Our                   scrutiny. In either case, it is the court’s task to apply the test
  responsibility is to ensure that citizens are not deprived       to the facts. See Waters v. Churchill, 511 U.S. 661, 671
  of fundamental rights by virtue of working for the               (1994). This bifurcated test remains the law. The Supreme
  government; this does not require a grant of immunity for        Court’s most recent extensive disquisition on this subject,
  employee grievances not afforded by the First                    while providing further instruction on the proper balancing of
  Amendment to those who do not work for the state.                governmental interests and the interest of government
                                                                   employees to speak on matters of public concern, adopts
Id. at 147. Moreover, the Court cautioned against an overly        without further elaboration the Pickering/Connick distinction
broad construction of the ambit of the public concern:             between matters that are of public concern and those which
                                                                   are not. United States v. Nat’l Treasury Employees Union,
  To presume that all matters which transpire within a             513 U.S. 454, 465-66 (1995).
  government office are of public concern would mean that
  virtually every remark–and certainly every criticism               The question of what speech or association touches on a
  directed at a public official–would plant the seed of a          matter of public concern is by necessity a question for case-
  constitutional case. While as a matter of good judgment,         by-case adjudication. See Dambrot v. Cent. Mich. Univ., 55
  public officials should be receptive to constructive             F.3d 1177, 1186 n.8 (6th Cir. 1995) (collecting Sixth Circuit
  criticism offered by their employees, the First                  precedent concerning what speech is a matter of public
  Amendment does not require a public office to be run as          concern).
  a roundtable for employee complaints over internal office
  affairs.
Id. at 149.
                                                                        2
                                                                         Plaintiffs also cite some older Suprem e Court precedents containing
                                                                   broad and aspirational language regarding the Free Speech rights of
                                                                   public emp loyees. See, e.g., Shelton v. Tucker, 364 U.S. 479, 488 (196 0);
                                                                   United States v. Robel, 389 U.S. 258 , 265 -66 (1 967 ); Keyishian v. Bd. of
                                                                   Reg ents, 385 U.S. 589 (1967). As these cases cover the same ground as
                                                                   the more recent and specific Supreme Court precedents relied upon
                                                                   herein, we nee d not here d ecide the old er cases’ present vitality.
No. 01-1383             Akers, et al. v. McGinnis, et al.    11    12    Akers, et al. v. McGinnis, et al.             No. 01-1383

  In general, a matter of public concern is a matter of            of the offices in which they work,” but were made to public
  political, social, or other concern to the community. It is      audiences are deemed to touch on matters of public concern.
  important, however, to distinguish matters of public             Nat’l Treasury Employees Union, 513 U.S. at 465-66.
  concern from internal office politics. Federal courts
  normally do not review personnel decisions reacting to              Almost all conceivable association affected by the Rule and
  an employee’s behavior when a public employee speaks             all association alleged to have been discouraged by the Rule
  not as a citizen upon matters of public concern, but             do not touch on matters of public concern. Loranger wishes
  instead as an employee upon matters of only personal             to have contacts with an old friend and her “Little Sister.”
  interest. The mere fact that public monies and                   Akers wishes to assist a probationer whom she befriended.
  government efficiency are related to the subject of a            While all of these impulses are entirely understandable, even
  public employee’s speech does not, by itself, qualify that       laudable, they are purely private matters of little or no
  speech as being addressed to a matter of public concern.         concern to the community as a whole. The plaintiffs also
  If the speech is not related to a matter of public concern,      envision hypothetical situations in which they are prevented
  we do not evaluate the reasons for the decision.                 from contacting a union official who is also related to an
                                                                   offender. But even such hypothetical situations do not rise to
Jackson v. Leighton, 168 F.3d 903, 909-10 (6th Cir. 1999)          the level of public concern because mere individual labor
(internal citations, alterations, and quotation marks omitted).    grievances are not matters of public concern. See, e.g.,
“To determine whether the speech involves a matter of public       Connick, 461 U.S. at 154; Boals, 775 F.2d at 693.
concern, we look to the content, form, and context of the
statements in light of the record as a whole.” Id. at 910.           Plaintiffs come closest to alleging interference with an
“Furthermore, the court must determine the point of the            association touching on the public concern when asserting
speech in question . . . because controversial parts of speech     their right to contact a political party official who was also the
advancing only private interests do not necessarily invoke         uncle of an offender. If such association is made for a
First Amendment protection.” Hardy v. Jefferson Cmty.              purpose such as campaigning for public office, it would
Coll., 260 F.3d 671, 678 (6th Cir. 2001) (internal quotation       arguably touch on a matter of public concern. However, a
marks, alterations, and citations omitted). The Supreme            separate line of cases has upheld against constitutional
Court has indicated that the “question of whether expression       challenge governmental restrictions on public employees’
is of a kind that is of legitimate concern to the public is also   partisan political activities:
the standard in determining whether a common-law action for
invasion of privacy is present.” Connick, 461 U.S. at 143 n.5.       Congress had, and has, the power to prevent [government
Few indicia of speech are dispositive. “[A]n employee’s              employees] from holding a party office, working at the
speech, activity or association, merely because it is                polls, and acting as party paymaster for other party
union-related, does not touch on a matter of public concern as       workers. An Act of Congress going no farther would in
a matter of law.” Boals, 775 F.2d at 693. Nor are statements         our view unquestionably be valid. So would it be if, in
made privately necessarily outside the reach of the public           plain and understandable language, the statute forbade
concern rule. Givhan v. W. Line Consol. Sch. Dist., 439 U.S.         activities such as organizing a political party or club;
410, 414 (1979). However, government employees’ speeches             actively participating in fund-raising activities for a
and articles that “ha[d] nothing to do with their jobs and [did]     partisan candidate or political party; becoming a partisan
not even arguably have any adverse impact on the efficiency          candidate for, or campaigning for, an elective public
No. 01-1383                  Akers, et al. v. McGinnis, et al.          13     14       Akers, et al. v. McGinnis, et al.                  No. 01-1383

  office; actively managing the campaign of a partisan                         the potential for exploitation of vulnerable offenders by
  candidate for public office; initiating or circulating a                     MDOC employees, or vulnerable MDOC employees by
  partisan nominating petition or soliciting votes for a                       offenders, needs no elaboration. The MDOC’s interest in
  partisan candidate for public office; or serving as a                        preventing such exploitation is only somewhat attenuated in
  delegate, alternate or proxy to a political party                            cases where the employee has no direct supervisory authority
  convention. Our judgment is that neither the First                           over the offender. Even clerical workers without any penal
  Amendment nor any other provision of the Constitution                        authority can by the mere manipulation of paperwork greatly
  invalidates a law barring this kind of partisan political                    affect an offender’s status for better or worse, or at least be
  conduct by federal employees.                                                pressured into attempting to do so. The inclusion of
                                                                               offenders’ visitors and families into the class with whom
United States Civil Serv. Comm’n v. Nat’l Ass’n of Letter                      contact is forbidden may be necessary to prevent the use of
Carriers, 413 U.S. 548, 556 (1973); see also Carver v.                         third parties to circumvent the ban on direct contact and
Dennis, 104 F.3d 847, 853 (6th Cir. 1997) (finding no                          influence. The MDOC’s interest is clearly legitimate, and the
violation of associational or free speech rights when county                   Rule is a rational means for advancing the interest.
clerk terminated subordinate who decided to run for the same                   Therefore, the Rule withstands challenge on the basis of
office). Thus, the actual associations denied to the plaintiffs,               freedom of expressive association.4
as well as hypothetical associations suggested in the
plaintiffs’ briefs, either do not touch on a matter of public                                                      B
concern, or may be otherwise restrained.
                                                                                 The plaintiffs also claim that the Rule interfered with their
  The MDOC easily meets the rational basis test for the non-                   personal friendships. Personal friendship is protected as an
public association restrained by the Rule.3 The MDOC has a                     intimate association. Corrigan v. City of Newaygo, 55 F.3d
legitimate interest in preventing fraternization between its                   1211, 1214-15 (6th Cir. 1995). This court explicated the
employees and offenders and their families. Given the proven                   appropriate level of scrutiny for restraints on the freedom of
willingness of offenders to break the law, often violently, to                 intimate association in Montgomery.5 In that case, we
reach their ends, on the one hand, and the near-plenary power                  considered a challenge, as contrary the freedom of intimate
over offenders entrusted to MDOC employees, on the other,
                                                                                    4
                                                                                      This conclusion is also in agreement with the only decision of a
    3                                                                          sister circuit examining similar polices, even under a heightened standard.
      The plaintiffs compla in that the M DO C has not here laid o ut a
carefully reasoned defense of the interest u nderlying the Rule and the        Ross v. Clayton C oun ty, 173 F.3d 1305, 1310-11 (11th Cir. 1999)
relationship betwe en these interests and the Rule. However, under             (upholding, under Pickering balan cing test stipulated to by the parties,
rational basis review, a “profferred explanation for the statute need not be   Georgia Department of Corrections regulation prohibiting contact
supported by an exquisite evidentiary record; rather we will be satisfied      between its employees and offenders).
with the government’s ‘rational speculation’ linking the regulation to a            5
legitimate purpose, even ‘unsupported by evidence or emp irical data.’”              The plaintiffs object to the application o f Mo ntgom ery,
Craigmiles v. Giles, 312 F.3d 220, 224 (6th Cir. 2002) (quoting FCC v.         characterizing it as a mere anti-nepotism case. However, given that
Beach Communications, 508 U.S. 307, 313 (1993)). The burden is on              Mo ntgomery concerns a restraint on the same freedom of intimate
those who challenge the statute to “negative every conceivable basis that      association at issue here, relies to a large extent on the same case law as
might support it.” Craigmiles, 312 F.3d at 22 4 (quoting Lehnhausen v.         used by the plaintiffs, and in its reasoning does not depend on the specific
Lake Shore Auto Parts Co., 410 U.S. 356 , 364 (1973 )).                        features of the an ti-nepo tism rules, it is a highly relevant pre cedent.
No. 01-1383             Akers, et al. v. McGinnis, et al.   15    16   Akers, et al. v. McGinnis, et al.            No. 01-1383

association, to a school district’s rule that barred employees       Under these precedents, the Rule is subject only to rational
at the same school from marrying. 101 F.3d at 1117-21. We         basis review, which–as we explained already–it passes. It
held that a “direct and substantial interference” with intimate   does not prevent a large portion of MDOC employees from
association was subject to strict scrutiny, while lesser          forming intimate associations; all MDOC employees continue
interferences merely merited rational-basis review. Id. at        to enjoy the ability to form intimate associations–just not with
1124 (citing Zablocki v. Redhail, 434 U.S. 374, 383-84            offenders. Nor are those affected by the Rule absolutely or
(1978)).                                                          largely prevented from forming intimate associations with a
                                                                  large portion of the otherwise eligible population. While the
   The contours of a direct and substantial interference with     plaintiffs stress the large offender population in Michigan, it
intimate association are illustrated by the case law. A total     is only a little over 1% of the state’s population. Even if the
ban on marriage outside one’s ethnic group is a direct and        number of visitors and family members should exceed the
substantial interference. Loving v. Virginia, 388 U.S. 1          number of offenders ten-fold, surely a generous estimate,
(1967). So is a requirement on non-custodial parents to           MDOC employees would only be barred from intimate
obtain court permission before any remarriage. Zablocki, 434      association with about 10% of the state’s population (whereof
U.S. at 387. However, termination of Social Security benefits     9% are subject to routinely-granted exemption under the
for a disabled dependent child who marries someone                current Rule). This is far from the absolute bar against
ineligible for benefits is not. Califano v. Jobst, 434 U.S. 47,   marrying a majority of the jurisdiction’s population said in
58 (1977). Nor is a Department of Agriculture regulation that     Loving to be a direct and substantial interference. Moreover,
treats husband and wife as one person for purposes of             while the bar in Loving was absolute, the simple expedient of
calculating farm subsidies, Women Involved in Farm Econs.         transferring to another part of the state government or taking
v. United States Dep’t of Agric., 876 F.2d 994, 1004 (D.C.        employment in the private sector is available to MDOC
Cir. 1989), the Internal Revenue Code’s marriage penalty,         employees here. In fact, one of the named plaintiffs in this
Druker v. Comm’r, 697 F.2d 46, 50 (2d Cir. 1982), requiring       case undertook that step. While a transfer is undoubtedly an
a citizen-alien couple to fill out a form and submit to an INS    inconvenience, it was not found to be a direct and substantial
interview, Aguila-Cisneros v. I.N.S., No. 99-3963, 2001 WL        interference in Montgomery, nor was even a more serious
223969, at *2 (6th Cir. Feb. 27, 2001), or termination from       employment consequence, termination, found to be such an
employment of a municipal employee who marries another            interference in Vaughn.
municipal employee, Vaughn v. Lawrenceburg Power Sys.,
269 F.3d 703 (6th Cir. 2001). From this line of cases, we            Amicus curiae American Civil Liberties Union argues that
have abstracted a general rule that we will find “direct and      the Rule violates the constitutionally protected freedom of
substantial burdens only where a large portion of those           association, not merely of MDOC employees, but also of
affected by the rule are absolutely or largely prevented from     those not employed by the MDOC, such as family members
marrying, or where those affected by the rule are absolutely      and visitors of offenders, who would associate with
or largely prevented from marrying a large portion of the         employees but for the Rule. Initially, we recognize that First
otherwise eligible population of spouses.” Vaughn, 269 F.3d       Amendment “protection afforded is to the communication, to
at 710 (6th Cir. 2001) (citing Montgomery, 101 F.3d at 1124-      its source and to its recipients both.” Va. State Bd. of
25).                                                              Pharmacy v. Va. Citizens Consumer Council, 425 U.S. 748,
                                                                  756 (1976). To the extent amicus suggests that the Rule
                                                                  should therefore be judged not by the relatively lenient
No. 01-1383              Akers, et al. v. McGinnis, et al.    17    18    Akers, et al. v. McGinnis, et al.            No. 01-1383

standard for the government-as-employer’s interference with         necessary to sustain the Rule, this argument would not avail
private association, but by the more rigorous standard for the      plaintiffs. A discretionary exemption procedure can doom a
government-as-sovereign’s interference with private                 statute subject to enhanced review under the First
association, it flies in the face of the Supreme Court’s and this   Amendment. See, e.g., Forsyth County v. Nationalist
court’s precedent. Any association by definition involves two       Movement, 505 U.S. 123, 130-31 (1992) (striking down
or more parties and restraining one party from associating will     county ordinance giving discretion to administrator in
by necessity result in a concomitant effect on the other            awarding of parade permits); City of Lakewood v. Plain
parties. In this regard, the association between MDOC               Dealer Pub. Co., 486 U.S. 750, 757 (1988) (striking down
employees and offenders, their family members, and visitors         city ordinance granting mayor unbridled discretion to permit
is no different than almost all other restrictions on association   or prohibit distribution of private newspapers at public news
by government employees. Nothing in our precedents                  racks); Sec’y of State of Md. v. Joseph H. Munson Co., 467
indicates that the government only has enhanced authority to        U.S. 947, 962 n.12 (1984) (striking down statute granting
regulate association between governmental employees or              discretion to secretary of state to waive limits on charitable
others over whom it has enhanced authority. To the contrary,        fund-raising expenses); Shuttlesworth v. City of Birmingham,
to hold as amicus suggest would eviscerate the rule that            394 U.S. 147, 150-51 (1969) (striking down city ordinance
“Congress may impose restraints on the job-related speech of        granting broad discretion to commission to grant or deny
public employees that would be plainly unconstitutional if          parade permits). Here, however, we subject a regulation to
applied to the public at large.” Nat’l Treasury Employees           rational-basis review. A discretionary exemption procedure
Union, 513 U.S. at 465. Virginia State Board is not to the          unable to meet the higher standard of review can still meet
contrary because “[f]reedom of speech presupposes a willing         this highly-deferential one.
speaker” and the constitutional protections only become
effective “where [such] a speaker exists.” 425 U.S. at 756.            Because the Rule is constitutional, the individual
Here, the government merely conditions employment on an             defendants enjoyed qualified immunity. “In civil suits for
employee’s agreement not to become a willing speaker to or          money damages, government officials are entitled to qualified
associate with a limited class of persons. The standard of          immunity for discretionary acts that do ‘not violate clearly
review of such restrictions on employees is the one of              established [federal] statutory or constitutional rights of
Pickering, Connick, and their progeny.                              which a reasonable person would have known.’” Goad v.
                                                                    Mitchell, 297 F.3d 497, 501 (6th Cir. 2002) (quoting
  As there is no dispute that the revised Rule is more lenient      Anderson v. Creighton, 483 U.S. 635, 638-39 (1987), and
than the original Rule, which we upheld above, there is no          Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “To
need to decide whether the Rule is saved by the exemption           determine if qualified immunity attaches, the Supreme Court
procedure grafted onto it. If the older Rule is constitutional,     has delineated a two-part, sequential analysis.” Goad, 297
a fortiori so is the revised Rule. The plaintiffs object to the     F.3d at 501 (citing Saucier v. Katz, 533 U.S. 194, 200-01
exemption procedure on the grounds that exemptions are              (2001)). “First, we inquire whether, ‘[t]aken in the light most
granted purely at the standardless discretion of the MDOC.          favorable to the party asserting the injury, do the facts alleged
As we agree with the court below that the Rule was                  show the officer’s conduct violated a constitutional right?’”
constitutional even in the absence of an exemption procedure,       Goad, 297 F.3d at 501 (quoting Saucier, 533 U.S. at 201). “If
we need not address this issue. However, we note that even          no constitutional right would have been violated were the
were we to conclude that the exemption procedure was                allegations established, there is no necessity for further
No. 01-1383             Akers, et al. v. McGinnis, et al.    19    20   Akers, et al. v. McGinnis, et al.            No. 01-1383

inquiries concerning qualified immunity.” Saucier, 533 U.S.                                      C
at 201. Having found no constitutional violation, we must
answer the qualified immunity question in the affirmative.            The separate opinion concurring in part and dissenting in
                                                                   part, in contrast to this opinion, the trial court opinions, and
   While this disposes of this question, we note that for a        all party and amici briefs, analyzes the Rule under the
plaintiff to defeat a defense of qualified immunity, he must       framework of Turner v. Safley, 482 U.S. 78 (1987). Under
not only prove the violation of a right, but of a clearly          Turner, “a prison regulation imping[ing] on inmates’
established right. Harlow, 457 U.S. at 818. Indeed, the right      constitutional rights” will be upheld “if it is reasonably
must be “so clearly established when the acts were committed       related to legitimate penological interests.” Id. at 89
that any officer in the defendant’s position, measured             (emphases added).
objectively, would have clearly understood that he was under
an affirmative duty to have refrained from such conduct.”             Under the First and Fourteenth Amendments, associational
Dominque v. Telb, 831 F.2d 673, 676 (6th Cir. 1987)                rights of the general population enjoy the highest level of
(emphasis added). See also McCloud v. Testa, 97 F.3d 1536,         legal protection against state regulation. However, the state
1542 (6th Cir. 1996) (holding that “individual capacity            enjoys enhanced powers to regulate association by certain
defendants in § 1983 cases receive some benefit from legal         groups. Two such regulable groups are involved here:
doubt about the clarity of existing law.”). However, in the        prisoners, under Turner and its progeny, and state employees,
present case the district judge found no violation of a            under Pickering and its progeny. Moreover, the exercise of
constitutional right at all. Thus, for the plaintiffs to prevail   associational rights by definition involves more than one
here on the question of qualified immunity, the situation          party and to regulate one party to an association impinges
would have to be such that any MDOC official when                  upon the interests of the other parties. Therefore, the
promulgating the Rule would be aware of the fact that it           enhanced regulatory power over some groups implies by
violated the Constitution, but a United States district judge,     necessity a power to impinge upon the interests of those who
given the benefit of decades of legal training and practice,       would associate with members of the regulable groups.
years of hearings and adversarial briefings by able counsel,
was unable to find such a violation. While such a situation is        The present case concerns an employment regulation
not logically impossible, and doubtless has occurred from          affecting association between MDOC employees and a large
time to time, it certainly must be a very rare one, implicitly     class of persons, most of whom are not prisoners and over the
casting some doubt on the minimum competency of such a             majority of whom, the relatives and visitors of offenders, the
trial judge. Therefore, in cases such as this, unless counsel      state enjoys no enhanced regulatory power. Therefore, in
are prepared to contend that such an extreme and unusual           general there is no prisoner nexus, but there always is an
situation occurred, they will not be able to succeed in            employment nexus. As the state’s regulatory power springs
reversing a grant of qualified immunity.                           from the employment nexus, the proper analytical framework
                                                                   is Pickering, not Turner. Even as far as the Rule is applied
                                                                   against associations between MDOC employees and
                                                                   prisoners, the regulation is valid if it is within the state’s
No. 01-1383                  Akers, et al. v. McGinnis, et al.          21     22    Akers, et al. v. McGinnis, et al.            No. 01-1383

power either as an employer or a warden.6 As we conclude                       generally law-abiding citizens, in ways that were they
that the state’s power as an employer is sufficient to authorize               exercised over prisoners, generally convicted criminals,
the Rule, an analysis under Turner is superfluous, even in that                would constitute a constitutional violation. Surely any
minority of cases where it is applicable.7 The precedents                      regulation that would under Turner violate the Constitution,
cited by the separate opinion that apply Turner to actions                     if applied to prisoners, must a fortiori do so if applied to state
brought by non-prisoners are not to the contrary, because in                   employees? Yet, that is not always true, because state
each case the impinged association or speech was with a                        employee regulations have a lesser constitutional impact than
prisoner. See Overton v. Bazzetta, ___ U.S. ____, 123 S. Ct.                   prisoner regulations because they merely place a limited,
2162 (2003) (applying Turner to family member’s right to                       voluntary burden on the exercise of a right, rather than impose
visit prisoners); Thornburgh v. Abbott, 490 U.S. 401 (1989)                    an outright ban.        State employment, in contrast to
(applying Turner to publisher’s right to send magazines to                     incarceration, is voluntary and while state employees do not
prisoners); Keeney v. Heath, 57 F.3d 579, 581-82 (7th Cir.                     waive their constitutional rights, accepting state employment
1995) (applying Turner and Thornburgh to regulation barring                    involves a modicum of consent to regulation that is not
prison guards from marrying prisoners).8                                       present for prisoners. Moreover, while punishment for the
                                                                               violation of an employee regulation extends only up to
  At first glance, it may seem strange that the state would                    discharge, punishment for the violation of a prisoner
have powers to regulate the conduct of its employees,                          regulation extends up to lengthened incarceration. For these
                                                                               reasons, some conduct that could not be enjoined or
                                                                               prohibited for prisoners can be for state employees. So for
    6                                                                          example, the state can extract pledges to support the
      To hold otherw ise would cre ate the counter-intuitive result that the
state has the po wer to prevent som e employee associations only with the      Constitution from employees and licensees (such as members
general po pulation, but not with prisoners.                                   of the bar), but cannot do so from prisoners.
    7
      The fact that plaintiffs here are employees of the state agency                                         III
charged with the oversight of prisoners is only marginally relevant. Our
analysis would be substantially the same with respect to a regulation           For the foregoing reasons, the district court’s judgment is
affecting other vulnerable state emp loyees. For example, state-employed
armored car guards by the same analysis might be barred from associating
                                                                               AFFIRMED.
with offenders, either directly or through offenders’ family members or
visitors, solely for the purpose of protecting the state’s cash and without
any alleged penological interest.

    8
      In one Seventh Circuit case, the court applied Turner to an action by
a prisoner to e nforce the First Amendment right of prison guards to write
to the priso n review bo ard in support of clemency pe titions. Shimer v.
Washington, 100 F.3d 506, 509 (7th Cir. 1996). While we believe that
such petitions are more properly analyzed under the framework of
Pickering, rather than Turner, we note that Shimer only found standing
based on the asso ciation betwe en gua rds and prisoners and based its
application of Turner on the fact that this underlying association occurred
“within prison walls.” Id. at 508-09. The associations at issue he re did
not occur within these confines, rendering Turne r inapplicable.
No. 01-1383              Akers, et al. v. McGinnis, et al.    23    24    Akers, et al. v. McGinnis, et al.             No. 01-1383

_______________________________________________                     1124 (6th Cir. 1996) (citing Zablocki v. Redhail, 434 U.S.
                                                                    374, 383-84 (1978)). If the policy or action does not directly
 CONCURRING IN PART, DISSENTING IN PART                             or substantially interfere with that interest, then rational basis
_______________________________________________                     review applies. Id.

   CLAY, Circuit Judge, concurring in part and dissenting in           The majority is not without a precedential basis for
part. The majority applies both the Pickering/Connick               applying these two tests to the associational rights of
balancing test and the Zablocki “direct and substantial             correctional employees. See, e.g., Ross v. Clayton County,
interference” test to Plaintiffs’ challenge to various iterations   173 F.3d 1305, 1310-12 (11th Cir. 1999) (applying
of the MDOC Work Rule. As to the Pickering/Connick                  Pickering/Connick test to correctional officer’s claim that his
balancing test, the majority opinion correctly distinguishes        demotion for associating with his probationer-brother violated
between government employee speech that is a matter of              his First Amendment rights); Serrano v. Multnomah County,
public concern and that which is a matter of private concern.       No. 01-36043, 2003 WL 1827230, at *1 (9th Cir. Apr. 7,
Restrictions on the former are subject to “intermediate             2003) (applying Zablocki “direct and substantial” test to claim
scrutiny” – a balancing between the interests of the employee       by juvenile group detention worker that her termination for
and the interests of the government. Private concern speech,        having a personal relationship with a juvenile detainee
by contrast, is subject to rational basis review. Although it is    violated the First Amendment). But the Supreme Court has
true that this Court has applied the Pickering/Connick test to      made it quite clear that prisons are unique to other
restrictions on associations, see Boals v. Gray, 775 F.2d 686,      governmental settings and that, regardless of whether the
692 (6th Cir. 1985), such an application may not always do          plaintiffs are prisoners or non-prisoners, there is a single test
justice to the particular associational interests at stake. For     for the propriety of governmental action that arguably
example, the right to marry is recognized as a fundamental          restricts First Amendment rights – the four-factor “legitimate
associational interest. Marriage, however, is purely a matter       penological interests” test, most recently applied in Overton
of private concern. Thus, it receives insufficient protection       v. Bazzetta, ___ U.S. ___, 123 S. Ct. 2162 (2003). The
when applying the Pickering/Connick test. See Balton v. City        majority, like the district court below, failed to apply this test
of Milwaukee, 133 F.3d 1036, 1039-40 (7th Cir. 1998) (“A            to the facts of this case. As a consequence, I disagree with the
Pickering/Connick balancing test, so useful in resolving            majority’s reasoning and concur only in part with its
public employee free speech cases, is not easily transferable       judgment.
to freedom of association cases. That’s because some
associational choices – for instance, whom to marry – are                                     I.
purely private matters. As such, one would think they would                           FACTUAL OVERVIEW
usually come up short in a private versus public concern
balancing test.”) (citation omitted).                                 Plaintiffs challenge various iterations of the MDOC Work
                                                                    Rule that prohibits, inter alia, non-work-related contact
   As to the Zablocki “direct and substantial interference”         between MDOC employees and inmates, parolees,
test, this Court has held that, in the employment setting, strict   probationers or their family members and inmates’ visitors.
scrutiny applies to a governmental policy or action that “is a      This prohibition originally was contained in the MDOC’s
direct or substantial interference” with the asserted               Work Rule 12. That Rule prohibited “[i]mproper or overly
associational interest. Montgomery v. Carr, 101 F.3d 1117,          familiar conduct with prisoners, parolees or probationers or
No. 01-1383                  Akers, et al. v. McGinnis, et al.          25     26    Akers, et al. v. McGinnis, et al.           No. 01-1383

their family members and visitors.” (J.A. 34.) Violations of                   contact with offenders, their family members or visitors
the Rule subjected the employee to “disciplinary action up to                  included exchanging “letters, money, telephone numbers or
and including dismissal.” Id. Examples of improper actions                     anything,” being at the home of any of these individuals for
included exchanging “letters, money or items” with a                           reasons other than official MDOC business and “[n]on-work
prisoner; living with a probationer or parolee, except where                   related contact” with any of these individuals. Id. at 294.
the probationer or parolee was a spouse of the employee and                    Any violations of the Work Rule would be grounds for
the marriage existed prior to the employment date, or where                    dismissal.
the spouse became a probationer or parolee after the
employment date and the marriage was pre-existing; being at                      Effective September 17, 1999, MDOC Work Rule 24 was
the home of a prisoner, parolee or probationer other than for                  abolished and new Work Rule 46 was implemented. Work
official business; giving a prisoner the employee’s home                       Rule 46 defined the term “offender” to mean a “prisoner or
telephone number; and sexual contact with a prisoner. Id.                      parolee under the jurisdiction of the Michigan Department of
Work Rule 12 also required that “[a]ny contact” with a                         Corrections or housed in a Department facility, or a
prisoner, parolee or probationer, or their family members                      probationer who is supervised by an employee of the
outside of the job be reported to the Warden. (J.A. 35.)                       Department.” Id. It preserved Work Rule 24's prohibitions
Examples of unauthorized contact included contact with a                       against (1) overfamiliarity with an offender, their family
prisoner by writing or by telephone outside of the official                    members or their visitors; (2) contact with such individuals
work setting and visiting prisoners without authorization.                     outside the regular performance of the employee’s job; and
                                                                               (3) the duty to report unavoidable contact. The new Work
   The MDOC repromulgated Work Rule 12 as Work Rule 24                         Rule also provided the same examples of prohibited contact,
in June of 1996. Work Rule 24 prohibited MDOC employees                        such as receiving letters, money or telephone numbers; being
from “overly familiar conduct with prisoners, parolees,                        at the home of any such individual other than for official
probationers, family member(s) of a prisoner, parolee or                       business; and any other non-work-related contact.
probationer, or visitors.” (J.A. 293.) The Rule prohibited
romantic or sexual contact with such individuals as well as                      On April 24, 2000, the MDOC promulgated a revised Work
“any contact” with such individuals “outside the performance                   Rule 46. The revised Rule defined “family member” to mean
of the employee’s job.” Id. The Rule required the MDOC                         “parents, stepparents, spouse, children, stepchildren, siblings
employee to report “any unavoidable contact” to his or her                     or step siblings.” (J.A. 297.) It also changed the prohibition
immediate supervisor. Id. The supervisor would then                            against contact with a prisoner’s visitors to a prohibition
determine whether a written report of the contact should be                    against contact with “lead visitors,” defined to mean a person
sent to the employee’s warden.1 Examples of prohibited                         on an offender’s approved visitors list. Id. The revised Rule
                                                                               preserved the prohibition against the provision of lodging for
                                                                               certain offenders and similarly continued to require the
    1
      Like its predecessor, Work Rule 24 also prohibited the MDOC
                                                                               reporting of unavoidable contact with offenders, their family
emp loyee from living with or providing lodging for a prisoner,                members or their visitors. The revised Rule also continued to
probationer or a parolee, except for the employee’s parents or children or     prohibit “any contact” with an offender outside the regular
where the employee’s marriage to the offender existed prior to the
employment date or where the spouse became an offender after the
employment date. Work R ule 46, which superseded Work Rule 24,
relaxed this prohibition by permitting lodging for a sibling. The plaintiffs   do not challenge this portion of the Work Rule.
No. 01-1383             Akers, et al. v. McGinnis, et al.   27    28   Akers, et al. v. McGinnis, et al.            No. 01-1383

performance of an employee’s job and preserved the various                            II.
examples of overfamiliarity from the prior Rule (e.g., letter-    PLAINTIFFS’ CLAIMS AGAINST DEFENDANTS IN
writing, being at the residence of an offender). The revised             THEIR OFFICIAL CAPACITIES
Rule somewhat relaxed the prohibition against any contact
with an offender’s family members or visitors outside of the      A. Legal Standards
job by permitting such contact with prior written approval.
The Rule omitted language that any violation would be                In Overton v. Bazzetta, ___ U.S. ___, 123 S. Ct. 2162
grounds for dismissal, but still appeared to acknowledge that     (2003), the Supreme Court addressed the validity of the
an employee could be discharged for violating the Rule.           MDOC’s prison visitation policies which, among other
                                                                  things, limited the visitors a prisoner was eligible to receive.
  In Michigan, there are approximately 13,000 people on           The asserted goal of the regulations was to decrease the total
parole, 65,000 people on probation and 45,000 people              number of visitors because prison officials had found it more
incarcerated. Thus, Work Rule 46 prohibits any non-work-          difficult to maintain order during visitation and to prevent
related contact between any of the 17,000 MDOC employees          smuggling or trafficking in drugs. Bazzetta, 123 S. Ct. at
and approximately 120,000 Michigan “offender” residents.          2166. The plaintiffs included prisoners, their friends and their
There are no clear figures in the record as to how many family    family members. Id. The Court acknowledged that “outside
members the 120,000 offenders have, but it is estimated to be     the prison context, there is some discussion in our cases of a
in the hundreds of thousands.                                     right to maintain certain familial relationships, including
                                                                  association among members of an immediate family and
   The MDOC terminated Plaintiff Dawn Akers, a                    association between grandchildren and grandparents.” Id. at
bookkeeping clerk at a correctional facility, pursuant to         2167 (emphasis added; citations omitted). The challenge to
former Work Rule 24 because she had given a parolee several       the MDOC’s prison visitation policies, however, was “not an
rides in her car during her off-duty hours (to the hospital and   appropriate case for further elaboration of those matters.” Id.
to Lansing for a job search). Pursuant to former Work Rule        The Court reasoned that “freedom of association is among the
12, the MDOC terminated Plaintiff Kim Loranger, a                 rights least compatible with incarceration” and that “[s]ome
probation officer, who had written a few letters to an inmate     curtailment of that freedom must be expected in the prison
whom she had dated eight years earlier, before the inmate had     context.” Id. The Court therefore held that the MDOC’s
been incarcerated. Both Plaintiffs have since been reinstated     policies did not unduly infringe on the prisoners’ rights of
to their employment, however, both seek to have the               intimate association because “the challenged regulations bear
discipline for violating the Work Rules expunged from their       a rational relation to legitimate penological interests.” Id.
employment records. Plaintiff Loranger and Plaintiff UAW          (citing Turner v. Safley, 482 U.S. 78, 89 (1987)).
Local 6000 seek to prospectively invalidate the current Work
Rule 46.                                                             Although the Court in Bazzetta did not separately discuss
                                                                  the standard of scrutiny applicable to the intimate association
                                                                  rights of prisoners’ friends and family members, the Court
                                                                  acknowledged that the plaintiffs included friends and family
                                                                  members of prisoners. Moreover, the Court previously had
                                                                  held that the associational rights of non-prisoners are no
                                                                  greater than the rights of prisoners with whom they wish to
No. 01-1383             Akers, et al. v. McGinnis, et al.    29    30    Akers, et al. v. McGinnis, et al.            No. 01-1383

associate. See Thornburgh v. Abbott, 490 U.S. 401, 410 fn.9        prisoners undeniably are the reason for the MDOC’s Work
(1989) (holding that the “legitimate penological interests”        Rule. The fact that the Rule can be classified more generally
standard applies to alleged associational infringements on         as an employment regulation should not blind this Court to
prisoners and non-prisoners alike). Logically, therefore, the      the specific reality that it is a prison regulation. Accordingly,
“legitimate penological interests” test should apply in this       the “legitimate penological interests” test is not
case, where correctional officers, although not prisoners          “superfluous,” as the majority claims.
themselves, are integrally related to the prison setting and
wish to associate with former inmates and/or inmates’ family         The “legitimate penological interests” standard is highly
members. See Shimer v. Washington, 100 F.3d 506, 509 (7th          deferential to prison administrators. Although “[w]e must
Cir. 1996) (applying Thornburgh v. Abbott to claimed First         accord substantial deference to the professional judgment of
Amendment right of prison guard to write to a prisoner             prison administrators, who bear a significant responsibility for
review board on behalf of prisoners who had filed petitions        defining legitimate goals of a corrections system and for
for clemency); Keeney v. Heath, 57 F.3d 579, 581-82 (7th Cir.      determining the most appropriate means to accomplish them,”
1995) (applying Thornburgh v. Abbott to claimed First              Bazzetta, 123 S. Ct. at 2167-689 (citations omitted), this
Amendment right of prison guard to marry a prisoner without        deference is by no means absolute. Accordingly, the Supreme
being threatened with termination).                                Court has provided the following guidance in assessing
                                                                   whether a prison regulation serves legitimate penological
   The majority argues that the Work Rule mostly implicates        interests:
associations with non-prisoners, such as relatives and visitors
of offenders. It therefore concludes that the “legitimate            In Turner we held that four factors are relevant in
penological interests” test is inapplicable to the Work Rule         deciding whether a prison regulation affecting a
because “in general there is no prisoner nexus, but there            constitutional right that survives incarceration withstands
always is an employment nexus.” This argument defies                 constitutional challenge: whether the regulation has a
common sense and ignores the undisputed facts of this case.          “valid, rational connection” to a legitimate governmental
The MDOC has sought to justify the Work Rule as it applies           interest; whether alternative means are open to inmates
to both the offender class and the class of relatives and            to exercise the asserted right; what impact an
visitors based solely on the Rule’s relation to the preservation     accommodation of the right would have on guards and
of prison security. But for the asserted security concerns           inmates and prison resources; and whether there are
implicated by MDOC employees’ contacts with both classes             “ready alternatives” to the regulation.
of individuals, there would be no Work Rule. If, as the
majority states, there is “in general no prisoner nexus,” then     Id. (citing and quoting Turner, 482 U.S. at 89-91; internal
it is difficult to see how the Work Rule survives even rational    quotation marks and citation omitted). The party seeking to
basis scrutiny. The Work Rule is nothing like employment           invalidate the prison regulation bears the burden of proof
regulations that require pledges to support the Constitution or    regarding these four factors. Id. at 2168. As discussed below,
preclude moonlighting or partisan political activity, which        even under this highly deferential test, parts of the challenged
typically would be based on the employer’s general interest        MDOC Work Rule are unconstitutional.
in maintaining employee morale or an efficient and loyal
workforce. These types of employment regulations are not
necessitated by or unique to the prison setting. In contrast,
No. 01-1383             Akers, et al. v. McGinnis, et al.   31    32       Akers, et al. v. McGinnis, et al.                   No. 01-1383

B. Analysis                                                            a.     Contact with inmates, parolees and probationers
  1.   Valid, rational connection         to   a   legitimate       The reasoning in Turner easily can be applied to the portion
       governmental interest                                      of the challenged MDOC Work Rule that prohibits non-
                                                                  work-related relationships with prisoners or former prisoners.
   Regulations that promote internal security are “perhaps the    MDOC officials have asserted that any type of non-
most legitimate of penological goals,” Bazzetta, 123 S. Ct. at    professional relationship with an offender is cause for
2168 (citation omitted); however, there still needs to be a       discharge because of “serious security concerns in
“logical connection between this interest and the regulations.”   correctional facilities and concerns regarding the integrity of
Id. (MDOC’s regulations “prohibiting visitation by former         supervision of offenders in communities.” (J.A. 215.)
inmates bears a self-evident connection to the State’s interest   (Affidavit of Marsha Foresman, Special Assistant to the
in maintaining prison security and preventing future crimes”).    MDOC Director, at ¶ 6).2 I agree, based on Turner, that
The logical connection between the regulation and the             relationships between MDOC employees and inmates or
asserted goal cannot be “so remote as to render the policy        former inmates could be a spur to criminal behavior or
arbitrary or irrational.” Turner, 482 U.S. at 89-90. Moreover,    facilitate criminal behavior. Personal relationships with
where “the nature of the asserted governmental interest is        inmates and former inmates, whether romantic or otherwise,
such as to require a lesser degree of case-by-case discretion,    could undermine security and order in the prison or the
a closer fit between the regulation and the purpose it serves     integrity of the probation supervision process. Cf. Keeney, 57
may safely be required.” Abbott, 490 U.S. at 412; see also id.    F.3d at 581 (holding that a guard’s romantic involvement with
at 416 (“we are comforted by the individualized nature of the     an inmate could make her “a potential facilitator of unlawful
determinations required by the regulation” which prohibited       communication between [the inmate] and others and a
a prisoner from receiving a publication only when the warden      potential provider of favored treatment for him”).
determined that it was “detrimental to the security, good
order, or discipline of the institution or … might facilitate
criminal activity”) (internal quotation marks and citations            2
                                                                        See also (J.A. 3 19) (Affidavit of Richard E. Johnson, Assistant
omitted).                                                         Deputy Director of the C orrectional Facilities A dministration at, ¶ 11) (“I
                                                                  am aware of several examples of emp loyees who have smuggled
   In Turner, the Court found that a prison rule barring          contraband into a facility due to the development of a personal
inmate-to-inmate correspondence was reasonably related to         relationship with a prisoner ….”); (J.A. 223) (Affidavit of Dan L. Bolden,
                                                                  Deputy Director of the Correctional Facilities Administration, at ¶ 8)
legitimate security interests. Turner, 482 U.S. at 91. The        (“Employees who becom e involved in [personal] relationships with
Court observed, “Undoubtedly, communication with other            prisoners are at risk to becom e involved, o ften against their will, in
felons is a potential spur to criminal behavior: this sort of     bringing contraband into the prison, including money, drugs, and
contact frequently is prohibited even after an inmate is          weapo ns, and assisting in escape plans, plans to create disturbances, or
released on parole.” Id. (citation omitted). The Court upheld     plots to retaliate against staff and o ther prisoners.”); J.A . 217 (Affidavit
                                                                  of Robert Steinman, Deputy Director of the MDO C’s Field Operations
the regulation because it barred communication only with a        Administration, at ¶ 5) (“Any appearance of impropriety on the part of the
“limited class of other people with whom prison officials         [parole or prob ation] agent can comp romise the employee’s authority and
have particular cause to be concerned – inmates at other          control over the probationer and parolee and can result in serious
institutions within the Missouri prison system.” Id. at 92        ramifications, ranging from lax and inadequate supervision to actual
(emphases added).                                                 falsifying of reports and information regarding the individual being
                                                                  supervised.”)
No. 01-1383              Akers, et al. v. McGinnis, et al.    33    34    Akers, et al. v. McGinnis, et al.            No. 01-1383

   The fact that a particular MDOC employee has no explicit         point out that such contacts would be unavoidable, yet would
supervisory authority over the offender and may have little or      be cause for termination.
no ability to effect changes to the offender’s status does not
change the analysis. In establishing prison regulations, “a            I submit that the Rule is not reasonably related to legitimate
line must be drawn.” Bazzetta, 123 S. Ct. at 2168 (reasonable       penological interests to the extent it prohibits, without
to limit child visitors by prohibiting visits by nieces, nephews    exception, certain incidental contacts with probationers and
and children as to whom parental rights had been terminated).       parolees at church functions, political meetings and the like.
It is reasonable for the MDOC officials to conclude that            Probationers and parolees are a significant percentage of the
(a) the risk to prison security is too great, however remote that   population, particularly in urban areas. To require MDOC
risk may be in the vast majority of relationships with              employees to extricate themselves from community events
offenders; and (b) even innocent relationships with offenders       and organizations in which offenders also happen to
tend to undermine offenders’ respect for the prison                 participate represents a significant intrusion on the
authorities, thereby comprising the authority and control of        employees’ personal liberty. Preventing such incidental
those MDOC employees who actually supervise them. This              contacts with offenders bears only the remotest relation to the
Court also cannot ignore the potential administrative costs         preservation of prison security and the avoidance of conflicts
that the MDOC would incur by having to conduct a case-by-           of interest. See Turner, 482 U.S. 89-90 (holding that the
case assessment of relationships with offenders.                    logical connection between the regulation and the asserted
                                                                    goal cannot be “so remote as to render the policy arbitrary or
   For these reasons, I agree with the majority as far as Work      irrational”). Indeed, the evidence submitted by MDOC in
Rule 46 legitimately prohibits any non-work-related                 support its Work Rule relates to problems with personal
relationships between MDOC employees and offenders, with            relationships between employees and offenders, not to mere
one caveat. As presently written, Work Rule 46 prohibits            contact between them. See note 2, supra. Thus, only when
“any contact” with an offender outside the regular                  the contact is intentional and repetitive, evolving into a
performance of an employee’s job and further imposes a duty         relationship, should MDOC’s penological interests even come
to report any “unavoidable contact” to a superior and               into play. The lack of a case-by-case exception for such
potentially to the Warden. (J.A. 298.) As far as potential          incidental contact confirms the lack of a close fit between the
discipline is concerned, the Rule draws no distinction              Work Rule’s prohibition and the asserted penological
between intentional contact with an offender outside of work        interests. See Abbott, 490 U.S. at 412 (where “the nature of
and incidental or even unknowing contact. In this regard,           the asserted governmental interest is such as to require a
Plaintiffs have complained that MDOC employees could not            lesser degree of case-by-case discretion, a closer fit between
attend an Alcoholics Anonymous meeting, a political                 the regulation and the purpose it serves may safely be
campaign meeting, a religious service, a PTA meeting or a           required”). I would hold that the blanket prohibition against
bowling league event if any attendees at those meetings are         incidental contact with probationers and parolees fails the first
on parole or probation. Appellants Br. at 12. In addition,          prong of the Turner test.
Michael Devine, a union representative with Plaintiff UAW
Local 6000, testified that at one point in time there were            Further, as currently formulated, Work Rule 46 provides
twelve homes on his block in which 12 offenders lived. If he        that a MDOC employee can be terminated if he or she attends
were still employed as a probation officer with the MDOC, he        a church event or a political event also attended by
could not have any contact with his neighbors. Plaintiffs           probationers or parolees, even if he or she does not know that
No. 01-1383              Akers, et al. v. McGinnis, et al.    35    36   Akers, et al. v. McGinnis, et al.           No. 01-1383

any of the attendees are on parole or probation. This “strict       oversight and operation of adult felony probation and parole
liability” approach bears no logical relation to the asserted       services. According to Steinman:
penological interests of preventing MDOC employees from
using their positions to compromise prison security or                An employee who is involved in other than a
avoiding conflicts of interest. At a minimum, I would limit           professional relationship with a probationer or parolee, or
the prohibition against non-work-related contacts with                family members of the probationer or parolee, may be
probationers and parolees to situations where the MDOC                persuaded or coerced to misuse his/her position to benefit
employee knew or should have known that he or she had                 the parolee or probationer, and/or friends and family of
contact with such an offender.                                        the parolee or probationer. This concern is not limited
                                                                      only to parole and probation agents. Administrative
    b. Contact with family members of offenders and                   support staff working in field offices and in Central
       inmates’ visitors                                              Office are vulnerable as well, having access to may [sic]
                                                                      types of records which can be tampered or altered. For
  The more troubling proposition is whether Turner can be             example, administrative support staff may have access to
interpreted to prohibit contacts or communications with               reports of drug testing results regarding parolees and
individuals who are not subject to the MDOC’s jurisdiction,           probationers. The employee could, either willingly or
but who are family members of such individuals. Such                  under threat, manipulate data and records to change those
family members are a “limited class” in the strictest sense of        reports. Other records could be manipulated to affect a
the term – i.e., there are a finite number of such individuals;       probationer or parolee’s record of compliance with
however, the size of the class is significant, in the hundreds of     special conditions, work reports, payment of restitution,
thousands. Moreover, because family members are a diffuse             etc. An agent could be coerced into using his/her
class, they likely are not identifiable to MDOC employees in          position to gain access to parolees and probationers who
many cases. A MDOC employee would not know that an                    are housed in county jails for violations of parole or
individual he or she meets outside of work is a family                probation, and even could affect [sic] the release of an
member of an offender; he or she may not become apprised              individual from county jail under false pretenses. These
of this fact if the individual never volunteers it. Yet the           are just some examples of improper use of position
MDOC employee’s job is in jeopardy, regardless of what the            which can result from non-professional relationships
employee actually knows or should know about the                      between employees and parolees, probationers, and their
individual’s relationship to an “offender.” Thus, the family          families.
member classification does not constitute a “limited class” in
the sense that the Turner Court applied the term to a discrete,     (J.A. 217-18) (Steinman Aff. at ¶ 6).
relatively small and readily-identifiable group (there, prison
inmates who were confined in a single location).                      No doubt the MDOC has identified some conceivable
                                                                    harms that a compromised MDOC employee could inflict on
  The next question is whether prison officials have                the correctional system. Arguably, the risk of at least some of
“particular cause” to be concerned about such family                these harms being facilitated by former inmates who strike up
members. In this regard, the MDOC has submitted an                  relationships with MDOC employees is “self-evident.” Cf.
affidavit from Robert Steinman, the Deputy Director of the          Bazzetta, 123 S. Ct. at 2168 (MDOC’s regulations
Field Operations Administration, who is responsible for the         “prohibiting visitation by former inmates bears a self-evident
No. 01-1383             Akers, et al. v. McGinnis, et al.    37    38   Akers, et al. v. McGinnis, et al.            No. 01-1383

connection to the State’s interest in maintaining prison           Federal Bureau of Prisons regulation on visitation by friends
security and preventing future crimes”). But the risk of harm,     and associates which, by analogy, strongly suggests that
although conceivable, is not self-evident in the case of family    incorporating specific standards into the MDOC’s family
members of offenders and inmates’ visitors, who, as far as         member/visitor exception is feasible. According to that
anyone knows, are and have always been upstanding citizens.        regulation:
By definition, family members and visitors are not offenders.
Unless they have been found guilty of a crime outside of             The visiting privilege ordinarily will be extended to
Michigan, family members and visitors have not been                  friends and associates having an established relationship
“convicted of felonious behavior, which often involves               with the inmate prior to confinement, unless such visits
dishonesty, fraud, and coercion.” (J.A. 219) (Steinman Aff.          could reasonably create a threat to the security and good
at ¶ 9). Indeed, the MDOC has not cited a single example of          order of the institution. Exceptions to the prior
a MDOC employee using his or her position to carry out,              relationship rule may be made, particularly for inmates
whether willingly or under duress, any improper favors for           without other visitors, when it is shown that the proposed
family members or visitors. Thus, the MDOC has not based             visitor is reliable and poses no threat to the security or
its prohibition against relationships with family members or         good order of the institution.
visitors on “particular cause,” but on “questionable
speculation” that such contacts conceivably could threaten         28 C.F.R. § 540.44(c). See also Abbott, 490 U.S. at 416 (“we
prison security. Cf. California First Amendment Coalition v.       are comforted by the individualized nature of the
Woodford, 299 F.3d 868, 880 (9th Cir. 2002) (regulation that       determinations required by the regulation” which prohibited
barred outsiders from witnessing administration of lethal          a prisoner from receiving a publication only when the warden
injection was not justified by alleged interest in protecting      determined that it was “detrimental to the security, good
execution team members from being publicly identified and          order, or discipline of the institution or … might facilitate
subjected to retaliation; evidence in the record showed that       criminal activity”) (internal quotation marks and citations
regulation was an “overreaction, supported only by                 omitted). Applying a standard like “reasonable threat to
questionable speculation”); see also Shimer, 100 F.3d at 510       security and good order” would serve to focus the MDOC on
(“We … are reduced to speculation when not provided with           concrete criteria that specifically relate to its interest in
evidence, and, having speculated, find it difficult to establish   maintaining prison security, making it less likely that the
a connection between the prison administration’s                   MDOC would render, or create the appearance of, arbitrary
unsubstantiated justifications and its policy” of prohibiting      determinations that have nothing to do with its penological
correctional employees from contacting the Prisoner Review         interests.
Board on behalf of prisoners.”).
                                                                     To summarize, the revised Work Rule 46 is reasonably
  For these reasons, the former Work Rule’s blanket                related to a legitimate penological interest to the extent it
prohibition on contact with family members of offenders and        prohibits relationships between MDOC employees and
inmates’ visitors is unconstitutional. Although the revised        inmates, probationers or parolees, but not to the extent it bars
Work Rule now permits such contacts with prior written             incidental or unknowing contact with such individuals. The
approval from the prison authorities, the Rule provides            Rule is not related to a legitimate penological interest to the
absolutely no standards to guide prison administrators in the      extent it (a) prohibits unknowing or incidental contact with
exercise of their discretion. I would direct the MDOC to a         family members of offenders or inmates’ visitors and
No. 01-1383             Akers, et al. v. McGinnis, et al.    39    40     Akers, et al. v. McGinnis, et al.           No. 01-1383

(b) prohibits contact with family members or inmates’              are absolutely prohibited from engaging in any associational
visitors, subject only to a case-by-case exception that fails to   activities that result in incidental or unknowing contact with
take into account prison security, or any other factor.            probationers and parolees. Additionally, subject only to the
                                                                   unfettered discretion of prison officials, MDOC employees
  2.   Alternative means of exercising associational rights        are prohibited from contact with offenders’ family members
                                                                   and inmates’ visitors, with whom they may have had long-
   When examining prison regulations, “[w]ere it shown that        standing, pre-existing personal relationships.
no alternative means of communication existed, though it
would not be conclusive, it would be some evidence that the          3.    Impact of accommodation on prisoners, guards and
regulations were unreasonable.” Bazzetta, 123 S. Ct. at 2169.              resources
Here, Plaintiff Loranger complains that Work Rule 46
prevents her from visiting with Rebecca Contreras, her closest        Any alternative to the MDOC regulations must avoid a
friend for the past 15 years, because Contreras’ son is on         “significant reallocation of the prison system’s financial
probation. Likewise, the Rule has prevented Contreras from         resources [that] would impair the ability of corrections
participating in Loranger’s childbirth, attending the baptism      officers to protect all who are inside a prison’s walls.”
of Loranger’s child and actively serving as the Godmother of       Bazzetta, 123 S. Ct. at 2169. Only when the proposed
Loranger’s child. Although Loranger requested permission           alternative “will have a significant ‘ripple effect’ on fellow
to have contact with Contreras, the MDOC denied her                inmates or on prison staff, [should courts] be particularly
request. Plaintiffs also complain generally that the Rule          deferential to the informed discretion of corrections officials.”
prohibits MDOC employees from attending Alcoholics                 Turner, 482 U.S. at 90 (citation omitted).
Anonymous meetings, political campaign meetings, religious
services and PTA meetings, when any attendees at those               It appears that there would little, if any, reallocation of
meetings are on parole or probation.                               prison resources if this Court were to require the MDOC to
                                                                   create an exception for unknowing or incidental contact with
  Alternative means of participation in these associational        probationers and parolees. The MDOC already has adopted
activities exist only if Plaintiffs leave their employment with    a case-by-case exception procedure for contacts with family
the MDOC (an alternative the majority cavalierly calls a           members of offenders and inmates’ visitors, which by all
“simple expedient”). But because the challenged prison             estimates, constitute a far greater population than the
regulations are unreasonable, Plaintiffs are not required to       probationer/parolee population. There is no indication in the
quit their jobs to enjoy these rights. Compare Keeney, 57          record that the adoption of this exception would result in a
F.3d at 581-82 (holding that prison work rule that forbade         crush of requests from MDOC employees. As noted above,
social involvement with inmates did not impermissibly              there is no evidence that such incidental or unknowing
burden prison guard’s right to marry by forcing her to quit in     contacts would pose a threat to prison security.
order to marry an inmate; regulation served “plausible”
concerns of prison in avoiding conflicts of interest and the          Furthermore, there would be no effect on prison resources
appearance of favoritism). Rather, the question is whether, as     as a result of requiring the MDOC to apply specific standards
MDOC employees, Plaintiffs have alternative means of               to its current policy of granting case-by-case exceptions to the
carrying out their otherwise-protected associational activities    prohibition against contact with offenders’ family members
without fear of being terminated. Clearly, they do not. They       and with inmates’ visitors. In fact, the MDOC is likely to
No. 01-1383              Akers, et al. v. McGinnis, et al.    41    42       Akers, et al. v. McGinnis, et al.                  No. 01-1383

save resources by following uniform standards that do not           violation of former Work Rule 24 (Akers) or with an inmate
have to be re-invented each time a request is submitted. In         in violation of former Work Rule 12 (Loranger). Thus,
addition, by incorporating the concept of prison security into      disciplinary action against them did not violate their
the standards, the MDOC’s legitimate penological interests          constitutional right to freedom of association. Nevertheless,
would be advanced.                                                  Plaintiff Loranger and Plaintiff UAW Local 6000 are entitled
                                                                    to a declaration that the revised Work Rule 46 is
  4.   Ready alternatives to the regulations                        unconstitutional to the extent it imposes discipline for: (1)
                                                                    unknowing or incidental contact with offenders, family
  The “existence of obvious, easy alternatives [to prison           members of offenders or inmates’ visitors or (2) contact with
regulations] may be evidence that the regulation is not             family members of offenders or inmates’ visitors, subject
reasonable, but is an ‘exaggerated response’ to prison              only to a standardless exception process.
concerns.” Turner, 482 U.S. at 90. Although this factor is
not a “least-restrictive-means” test, id., prison regulations are                               III.
unreasonable if there is “some obvious regulatory alternative                           QUALIFIED IMMUNITY
that fully accommodates the asserted right while not imposing
more than a de minimis cost to the valid penological goal.”            Since neither Akers nor Loranger suffered a constitutional
Bazzetta, 123 S. Ct. 2162 (citing Turner, 482 U.S. at 90-91).       harm stemming from their discipline for violating the Work
                                                                    Rules, the individual Defendants are entitled to qualified
   As discussed in the preceding section, there are obvious         immunity. See Saucier v. Katz, 533 U.S. 194, 201 (2001)
regulatory alternatives that fully accommodate the MDOC’s           (“If no constitutional right would have been violated were the
interest in preserving prison security and avoiding conflicts of    allegations established, there is no necessity for further
interest in the context of contacts with parolees, probationers,    inquiries concerning qualified immunity.”). Regardless, there
family members of offenders and visitors. The creation of an        appears to be no basis to find that the right of prison
exception for incidental or unknowing contact with parolees         employees to engage in particular associational activities with
and probationers, as well as the institution of specific            probationers or parolees was “clearly established,” id., given
standards for contacts with family members of offenders and         the dearth of case law applying the four-part Turner test to the
visitors would impose a de minimis, if any, cost on the             regulation of employment conditions in a prison setting.
MDOC; even under the present version of Work Rule 46, the           Accordingly, I concur with the majority’s judgment that
MDOC is incurring the cost of case-by-case determinations           Defendants were entitled to qualified immunity to the extent
about the permissibility of contacts with family members and        they were sued in their individual capacities.3
visitors. Without these common-sense modifications, Work
Rule 46 is an exaggerated – indeed, ridiculous – response to
the MDOC’s legitimate concern over maintenance of prison                 3
security.                                                                 I do take issue with the majority’s statement that Defendants are
                                                                    entitled to qualified immunity because “a United States District Court
                                                                    Judge, given the benefit of decades of legal training and practice, years of
  Based on the foregoing, I concur that the grant of summary        hearings and adversarial briefings by able counsel, was unable to find …
judgment to the MDOC on Plaintiff Akers’ and Plaintiff              a violation.” W ith all due respect, my brethren in the district courts have
Loranger’s claims was appropriate. It is undisputed that both       been known to commit legal error, including plain error through the
Akers and Loranger had purposeful contacts with a parolee in        failure to cite and apply clearly established legal precede nt. If a district
                                                                    judge ’s opinion of the state of the law were somehow dispositive of the
No. 01-1383                  Akers, et al. v. McGinnis, et al.           43

                               IV.
                           CONCLUSION

   For the foregoing reasons, I CONCUR that the district
court properly granted summary judgment on Plaintiff Akers’
and Loranger’s claims for unconstitutional discipline. I also
CONCUR in the majority’s judgment that the individual
Defendants are entitled to qualified immunity. I DISSENT
to the extent the district court should have granted Plaintiff
Loranger and UAW Local 6000's request for prospective
relief regarding certain aspects of Work Rule 46. Work Rule
46 legitimately bars non-work-related relationships between
MDOC employees and offenders, but the prohibition against
all non-work-related contact with probationers and parolees
should be limited to situations where the MDOC employee
knew or should have known that such individuals were
offenders. The prohibition also should contain an exception
for incidental contact with such offenders. Work Rule 46 also
is unconstitutional to the extent it bars (a) any unknowing or
incidental contact with family members of offenders or
inmates’ visitors and (b) permits such contacts, subject only
to the MDOC’s unfettered discretion to make exceptions
without reference to any factors related to prison security,
order or discipline.




qualified immunity issue, the Courts of Appeals rarely would have
occasion to reve rse a district judg e’s ruling on qualified imm unity. Thus,
whether a district judge failed to find a constitutional violation should not
control this Court’s analysis of the issue.